Citation Nr: 1111015	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-07 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1942 to September 1945.  He was awarded the European-African-Middle Eastern Theater and the American Theater Service Medals.

This matter is before the Board of Veterans' Appeals (Board) from an October 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for a neck condition, bilateral hearing loss, and tinnitus.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent evidence shows no relationship between the Veteran's neck pain and service.

2.  The competent evidence shows no relationship between the Veteran's bilateral hearing loss and service.

3.  The competent evidence shows no relationship between the Veteran's tinnitus and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.102, 3.303 (2010).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2010).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. 
§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letter dated in August 2006.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records (STRs) and assisted the Veteran in obtaining evidence.  The Veteran's personnel records are fire related as noted in an April 2009 correspondence from the National Personnel Records Center (NPRC).  In light of this, the Board recognizes that it must employ a "heightened" duty "to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule." See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, this special duty does not require the Board to engage in any "burden-shifting" analysis with respect to the veteran's claim.  Id. at 1345-46.

The Veteran has requested that VA obtain clinical treatment records for an in-service neck injury that occurred at either March Air Force Base (AFB) or Norton AFB during the summer of 1943.  The RO has attempted repeatedly to obtain these records.  In correspondence dated February 2009, the Veteran stated that he was attached to the 34th Air Depot during the summer of 1943.  The RO submitted an "MO5" request in June 2009.  The RO received a negative reply in August 2009 and was requested to provide a complete unit organization.  In an August 2009 letter, the RO notified the Veteran that both March AFB and Norton AFB had closed, and informed him that the negative reply was based on the unit information he had provided.  In a September 2009 correspondence, the Veteran stated that he had been attached to the 41st Service Group from 1942 to 1945.  He attached a photocopy of a document entitled "The Forty First Service Record."  This document includes the Veteran's name and photograph, along with detailed information concerning the unit's movements.  The RO incorporated the dates and locations from this document in a December 2009 request to NPRC for verification that the Veteran was attached to the 41st Service Group.  The RO received a negative reply in April 2010; it was suggested that the RO use an "MO5" request.  The RO submitted an "MO6" request in June 2010 in an attempt to obtain Surgeon General Office records.  The RO received a negative reply in September 2010.  A formal determination was entered by the RO in May 2010 as to the unavailability of any clinical treatment records.  In view of the foregoing, the Board concludes that further efforts to locate any clinical treatment records would be futile.

The Veteran contends that the VA examiner's opinion is not adequate.  He claims that the examiner "kept stressing" his civilian work history and "put words" in his mouth.  The September 2006 VA audiological examination is adequate for adjudication purposes.  The VA examiner took a detailed history from the Veteran.  She noted the Veteran's MOS, his admitted lack of combat duty, his 24 years as a machinist, and his 5 years as an industrial arts instructor and determined that his bilateral hearing loss and tinnitus were not related to service.  The examiner offered the requested opinion, made all necessary findings, and provided an adequate rationale necessary for adjudication of the hearing loss and tinnitus claims.  

A VA examination was not provided with respect to the neck claim.  The medical evidence does not show any complaints of, treatment for, or diagnosis of a neck condition in service.  In addition, there is no medical evidence of a past or present neck disability.  Under these circumstances, VA's duty to assist doctrine does not require that the Veteran be afforded a medical examination.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  There is no reasonable possibility that a VA examination would aid in substantiating the neck claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.



II.  Analysis

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110.  "Service connection" basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  A veteran may also establish service connection if all of the evidence, including that pertaining to service, shows that a disease first diagnosed after service was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Neck Condition

The Veteran seeks service connection for a neck condition.  He has stated that he injured his neck while stationed at either March AFB or Norton AFB in California.  The Veteran contends that he was working on targets at the rifle range, stood up, and hit his head on a beam at which time he "cracked" his neck. 

The record does not contain any in-service or post-service diagnosis of a neck condition.  

A September 1945 separation examination contains a normal clinical evaluation of the musculoskeletal system.  

A November 1946 examination conducted in connection with the Veteran's claim for service connection for malaria contains no mention of any neck problems.

A May 2003 VA treatment record shows that the Veteran was treated for neck pain.  He related a "minor incident" during service where he stood up and hit his head on a beam.  He reportedly was wearing protective headgear at the time.  The clinician wrote "[h]e did not seek treatment at that point in time."  Upon examination, there was slight crepitus in the neck only with twisting left and right.  The clinician noted slight excessive curvature from the cervical to the thoracic spine, not quite kyphosis.  This flattened to a more normal curvature when the Veteran sat upright.  There was no tenderness.  The clinician made no diagnosis with respect to the cervical spine.

The Veteran's statements regarding the symptoms of pain in his neck are accepted as competent lay evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Pain alone, however, without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

While the Board has considered the Veteran's lay assertions, they do not outweigh the medical evidence of record, which does not contain any evidence of a past or present neck disability.  Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition, the Veteran has provided inconsistent statements with respect to whether he received treatment for a neck injury during service.  Histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The May 2003 VA treatment record shows that the Veteran denied seeking medical treatment at the time of the alleged in-service neck injury.  Since filing his July 2006 claim, however, the Veteran has asserted that he sought treatment at the time of the alleged injury.  

The preponderance of the evidence is against the claim for service connection for a neck condition; there is no doubt to be resolved; and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Bilateral Hearing Loss and Tinnitus

The Veteran claims that he was exposed to acoustic trauma during combat in  Europe.  He contends that he was stationed 10-15 miles from the front lines, and that the base camp had 20 mm cannons and anti-aircraft guns.  He further contends that he witnessed a plane crash in Germany.

The Veteran's January 1942 induction examination contains a normal clinical evaluation of the ears, and the Veteran's hearing was reported as 20/20; it is unclear if spoken or whispered voice testing was used.  See Smith v. Derwinski, 2 Vet. App. 137 (1992).  The September 1945 separation examination contains a normal clinical evaluation of the ears and reflects a normal hearing test of 15/15 (whispered voice).  Id.

An unrelated November 1946 VA examination report shows that the Veteran reportedly operated a radio repair station after discharge.

September 2003 VA treatment records show that the Veteran reported that his right ear ached "from time to time."  He denied any injury to the right ear or drainage.  The clinician noted that the Veteran was "somewhat" hearing impaired.  He instructed the Veteran to return in two weeks for ear cleaning, after which he would assess the tympanic membrane and canal.  It appears that the Veteran did not return for a follow up appointment.

At a September 2006 VA audiological examination, the Veteran complained of hearing loss of ten years' duration and periodic tinnitus of 20 years' duration.  The tinnitus was usually in one ear at a time and occurred once a week, usually lasting less than five minutes.  The Veteran described the tinnitus as moderate in severity  He reported that during service he served as an X-ray technician for three-and-a-half years and a sanitation technician the remainder of the time.  He stated that he was not generally around noise, but reportedly was close to a plane that blew up while stationed in Germany.  He denied any combat.  He did not recall having hearing loss or tinnitus during service.  The Veteran also reported frequent ear aches in the right ear, the last one being 3-4 years ago, and left ear aches "a time or two."  He occasionally lost his balance.  After service, he was a student for four years and an industrial arts and math teacher for five years.  He reported noise in the shop with no ear protection.  He then worked as a machinist for 24 years on a lathe and drill press; it was noisy "a lot of the time" and he sometimes used ear protection.  Recreational noise exposure included hunting, although the last time he hunted was 30 years ago.  He did not wear hearing protection when hunting.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
65
65
LEFT
15
20
20
65
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  The audiologist diagnosed mild sloping to severe sensorineural hearing loss from 2000 Hz through 8000 Hz in both ears, with excellent speech recognition in both ears.  She acknowledged that the Veteran's STRs were not available for review.  She opined that the tinnitus and hearing loss "were not caused by or the result of acoustic trauma in the service."  She explained that, according to the Veteran, he was aware of hearing loss 10 years ago and tinnitus 20 years ago, and did not recall having either disability during service.  This history "indicated his hearing loss and tinnitus had a later onset and were due to the effects of the aging process and Veteran's history of occupational and recreational noise."  She stated that the Veteran's description of his duties during service "did not suggest an environment that contained excessive amounts of noise."  Regardless, the examiner noted that the infrequency and short duration of the tinnitus was "not characteristic of tinnitus associated with acoustic trauma."    

The Veteran's DD 214 shows that he was awarded the European-African-Middle Eastern Theater and American Theater Service Medals.  He participated in battles and campaigns in Sicily, Rome-Arno, Southern France, Rhineland, and North Apennines.  Service records show an MOS of sanitary technician (3 years) and medical corpsman basic (2 months).

The Veteran is competent to state that he was exposed to loud noises during service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Although he did not have a combat MOS, there is no reason to doubt the Veteran's credibility that he was exposed to some loud noise during his service, including his European Theater experience.  Thus, exposure to acoustic trauma during service is conceded.

The record indicates that the Veteran has a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  Tinnitus has also been diagnosed and exposure to excessive noise/acoustic trauma is conceded.  However, for service connection to be warranted on a direct basis the evidence must show a nexus between these disabilities and the Veteran's service, to include as due to the conceded acoustic trauma.

The VA examiner's opinion is probative because she took a detailed history from the Veteran and noted his MOS, his lack of combat duty, and his 29 years of post-service occupational and recreational noise exposure and determined that his bilateral hearing loss and tinnitus were not related to service.  The probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning is provided for the conclusions reached.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran has provided inconsistent statements with respect to when he first experienced tinnitus.  The February 2008 Form 9 shows that the Veteran has asserted that his symptoms of tinnitus have been continuous since the plane crash that occurred during service.  

However, after a review of all the lay and medical evidence, specifically the Veteran's inconsistent statements, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of tinnitus after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

While the Veteran asserted in the Form 9 that he has had tinnitus since service, he told the VA examiner that the tinnitus first began 20 years earlier.  He reported combat in a December 2006 statement, but denied combat when asked by the VA examiner.  The Veteran claims that he wore hearing protection in the machine shop when available, but denied wearing hearing protection during the VA examination.  He did not report to the examiner that he worked as a radio repairman after discharge.  Histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 73.  Furthermore, he did not assert entitlement to disability benefits for hearing loss or tinnitus or seek any treatment for either disability for 60 years after service.  The rating decision establishes that the Veteran did not submit any private treatment records to support his claim.  The Board emphasizes the multi-year gap between discharge from active duty service (1945) and initial reported symptoms related to tinnitus in approximately 2006 (60-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The preponderance of the evidence shows that the Veteran's current bilateral hearing loss and tinnitus are not related to his active duty service.  The Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms of tinnitus since service separation.  The documentation in the record does not show a diagnosis of bilateral hearing loss or tinnitus until September 2006, which is 60 years after discharge from active duty service.  The medical evidence does not establish that bilateral hearing loss or tinnitus is a result of his service.  Additionally, there is no probative evidence of continuity of symptomatology of a bilateral hearing loss or tinnitus disability from active duty service or during the 60 years before these conditions were shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

The preponderance of the evidence is against the service connection claims for bilateral hearing loss and tinnitus; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Service connection for a neck condition is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


